Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to communications filed on 5/31/2022, applicant cancels claim 14-15. The following claims 1-13 are presented for examination. 
 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Marc Boillot on 8/4/2022.
The application has been amended as follows:
 
As per claim 15: (canceled) A terminal according to claim 14, wherein it is constituted by a Vehicle to Everything (v2X) terminal, wherein X can be equal to I (Infrastructure), V (Vehicle) or P (Redestrian).



Allowable Subject Matter
Claims 1-13 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Prior art of record Cizas discloses an embodiment method for vehicle messaging includes obtaining initial trust information that includes a root public key (RPK), and obtaining a first pool of group certificate (GC) sets and a first vehicle authentication certificate that includes a first encrypted serial number. The method also includes: selecting from the first pool a first GC and a first group private key (Gpk); determining a first signature in accordance with a first message and a digest function; sending a first datagram that includes the first message and the first signature; receiving a second datagram that includes a second GC and a second signature, the second GC duplicating a GC in the first pool; receiving a third datagram that includes a third GC and a third signature, the third GC not duplicating any GC in the first pool; and verifying the second and third datagrams in accordance with the digest function and RPK.. 
 However, Cizas et al whether alone or in combination with the other prior arts of record fail to disclose.
The prior art made of record does not teach or fairly suggest the combination of element as recited in the independent claims. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472. The examiner can normally be reached 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D BROWN/Primary Examiner, Art Unit 2433